UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6245


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT DELMAR PARKER, a/k/a Monster,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-cr-00021-BR-1)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Delmar Parker, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont     Delmar       Parker        appeals       the     district       court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence    reduction       based      on   the    Fair       Sentencing       Act     of    2010

(“FSA”), which changed the statutory minimum sentences for crack

offenses, and       the    attendant        Sentencing         Guidelines       amendments.

In denying relief on Parker’s motion, the district court found

that Amendment 750 had no effect on Parker’s Guidelines range

because he received a career offender sentence in October 2009.

We affirm.

            The district court properly concluded that it lacked

authority     to    grant    a    sentence         reduction          under     § 3582(c)(2)

because    Parker’s       Guidelines        range       was     driven    by     his    career

offender     designation         and    not       the    crack        cocaine     Guidelines

provisions.        See United States v. Munn, 595 F.3d 183, 187 (4th

Cir. 2010); see also United States v. Bullard, 645 F.3d 237, 248

(4th   Cir.    2011)        (holding        that        the     FSA     does     not        apply

retroactively to defendants sentenced prior to its August 3,

2010   effective      date).           Furthermore,           our   recent      decision      in

United States v. Black, 737 F.3d 280, 287 (4th Cir. 2013), cert.

denied, 134 S. Ct. 1902 (2014), forecloses Parker’s claim that

the FSA’s amendments to the relevant statutory scheme should be

applied in his § 3582(c)(2) proceeding.



                                              2
              Accordingly,    we   affirm   the   district   court’s    order.

See United States v. Parker, No. 5:09–cr-00021–BR–1 (E.D.N.C.

Feb. 14, 2014).         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented      in   the

materials     before   this   court   and   argument   would   not     aid   the

decisional process.



                                                                     AFFIRMED




                                       3